Fearer, J. A complaint, consisting of Two Counts, was filed herein by claimant, James E. Husband, on September 24, 1954. On January 28, 1955, a motion was filed by claimant for summary judgment, and, on February 25, 1955, an order was entered by this Court denying said motion. On March 25, 1955, respondent filed a motion to strike and dismiss claimant’s complaint, and, on April 11, 1955, a motion to disallow the suggestion of respondent was filed by claimant. Count I of the complaint was predicated upon allegations of malpractice of nurses employed by respondent at the State Hospital, Chester, Illinois. However, in said Count no allegations are set forth of negligence of respondent’s agents, or of any injury received by claimant, while an inmate at Chester, Illinois. Had there been sufficient facts set forth to constitute a malpractice case, Count I would have to be denied for the reason that claimant alleges in paragraph 3 the tortious acts were committed prior to August of 1952, which was more than two years prior to the filing of claimant’s complaint. Rule 31 of the Court of Claims, at the time this claim was filed, provided for a two year limitation of claims of this nature, which conforms to the limitations statute of the State of Illinois for the filing of claims within a period of two years from the date the action accrued, 1953 Ill. Rev. Stats., Chap. 83, Sec. 15; Chap. 37, Sec. 439.22. Count I of the complaint is also indefinite, uncertain and vague. As to Count II, the allegations set forth therein do not constitute a cause of action against respondent, and, if there was a claim, it would be barred by the statute of limitations, Chap. 37, Sec. 439.22, Ill. Rev. Stats. It is, therefore, ordered, adjudged and decreed that the complaint filed herein be dismissed.